SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

578
CA 14-01840
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND DEJOSEPH, JJ.


NICOLE MARTIN, INDIVIDUALLY, AND AS PARENT AND
NATURAL GUARDIAN OF ANNA C. MARTIN, AN INFANT,
PLAINTIFF-RESPONDENT,

                      V                                           ORDER

TOWN OF GRAND ISLAND AND GRAND ISLAND
RECREATION DEPARTMENT, DEFENDANTS-APPELLANTS.


SUGARMAN LAW FIRM, LLP, SYRACUSE (JENNA W. KLUCSIK OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

WEBSTER SZANYI, LLP, BUFFALO (STEVEN HAMLIN OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Drury, J.), entered March 10, 2014. The order denied defendants’
motion for summary judgment.

     Now, upon reading and filing the stipulation withdrawing appeal
signed by the attorneys for the parties,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    May 1, 2015                          Frances E. Cafarell
                                                 Clerk of the Court